Title: C. W. F. Dumas to John Adams: A Translation, 7 March 1781
From: Dumas, Charles William Frederic
To: Adams, John



Sir
The Hague, 7 March 1781

I have the honor to communicate to you, through the enclosed letter to Congress, what I read to you from my short note.
After much reflection on our conversation, I persist in the idea of not using the phrase of the armed neutrality being a consequence of the American revolution, even in your letter to those here. They are well aware of it and their anglomanes will think it a crime. It is better to use this idea in the next letter, but in the first attempt, I believe it is best to keep it simple. Besides, sir, you always do what you judge to be appropriate and I will deliver your letters, when you send them to me, in the order that we find agreeable.
I will send the remaining notebooks to your son very shortly.
I have the honor to be with great respect, sir, your very humble and very obedient servant

Dumas

